DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-10, in the reply filed on March 31, 2022 is acknowledged.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (US 2014/0001662 A1; Jan. 2, 2014) in view of Gordon et al. (US 2010/0290307 A1; Nov. 18, 2010).
Regarding claim 7, Yin discloses the preparation of a fat-soluble nutrient microcapsule comprising emulsifying a molten fat-soluble nutrient oil water containing a fat-soluble core material and an aqueous phase containing a water-soluble wall material by mixing and passing into a high gravity rotary packed bed emulsifier to obtain an emulsion solution ([0013]-[0020], See Examples).
Yin further teaches getting the fat-soluble nutrient microcapsule by spray granulation and drying the obtains emulsion solution ([0018]).
Yin teaches that the fat-soluble nutrient microcapsule comprises a fat-soluble nutrient, an antioxidant, a wall material, and water ([0013]-[0020], See Examples). Yin teaches how much of each component is added to the solution that is then emulsified, but fails to specifically teach how much of each component makes up the final microcapsule. However, Yin teaches that the solution contains 6.7% fat-soluble nutrient, thus falling within the claimed range of 0.2-51.6%, 0.34% antioxidant, thus falling within the claimed range of 0.2-5.0%, 27.9% wall material while the instant claim requires 41.4-97.6%, and 65% water while the instant claim requires 2-5% (See Examples, specific numbers used from Comp Ex. 1). 
However, it is well within the ordinary skill in the art to vary the amount of ingredients depending on the desired properties of the microcapsule. Decreasing the amount of water and increasing the amount of wall material will give the microcapsule a thicken consistency as there will be more starch present. This is merely routine experimentation that is well within the ordinary skill in the art and would have been obvious to do so depending on the desired properties of the microcapsule. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Yin additionally teaches that the fat-soluble nutrient keeps active in the microcapsule with a retention rate of 97.1% (see Examples), which leads to a ratio of 0.971:1, which is slightly lower than the claims ratio of 0.990-0.997:1. However, a 0.02 difference is only a slight difference that one of ordinary skill in the art would expect the product of the prior art to have the same properties as the instant invention. Further, one of ordinary skill in the art can easily vary the amount and type of ingredients, as well as the processing conditions to result in a better retention rate, which is merely routine experimentation that is well understood, routine and conventional in the art. 
As stated above, Yin teaches emulsifying the solution using a high gravity rotary packed bed emulsifier as described above, but fails to specifically teach passing the solution into a multistage series cavitation emulsifier under a high pressure. 
Gordon teaches a multi-stage cavitation device for use in food to prepare solutions. Gordon teaches that the multi-stage cavitation device operates under high pressure to prepare emulsions that have improved homogeny, viscosity and/or other physical characteristics to obtain upgraded, more valuable products ([0001]-[0003]).
It would have been obvious to one of ordinary skill in the art to have the emulsifier of Yin comprise the multi-stage cavitation device as taught by Gordon. Gordon teaches that such device operates under high pressure to prepare emulsions that have improved homogeny, viscosity and/or other physical characteristics to obtain upgraded, more valuable products and therefore would predictably provides the same benefits to the emulsion of Yin. This is a simple substitution of one known emulsifier for another to yield the predictable result of providing improved emulsions based upon what is taught by Gordon. 
Regarding claims 8 and 16, Gordon teaches that the multi-stage cavitation emulsifier comprises more than three stages, such as at least 10 stages ([0027]). 
Regarding claim 9, Gordon additionally teaches that each stage of the cavitation emulsifier consists of a contraction section and an expansion section which are in communication and wherein the outlets do not overlap entirely or partially ([0030], [0031], [0037]). 
Regarding claim 10, Gordon further teaches that the optimal pressure for the emulsifier ranges from 50-5,000 psi, which is 0.345-34.5 MPa ([0073]), while the instant claim requires a pressure of 100-500 MPa. 
Gordon, however, teaches that 50-5,000 is not limited as the pressure as one familiar in the art can imagine different fluids require different energies achieved through cavitation in order for their alteration to process. Therefore, it would have been obvious to one of ordinary skill in the art to use a higher pressure depending on the type of fluid used in the cavitation emulsifier in order to achieve a desired emulsion. 
Regarding claim 11, Yin teaches that the fat-soluble nutrient is vitamin A derivatives ([0013], [0015], See Exampels). 
Regarding claim 13, Yin further teaches that the antioxidant can be BHT or tocopherol ([0019]). 
Regarding claims 14 and 15, as stated above, Yin teaches a wall material and further teaches that the wall material consists of a water-soluble colloid, such as a gelatinizable modified starch, and a carbohydrate, such as dextrin ([0016], [0027], [0043], [0046], [0049]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (US 2014/0001662 A1; Jan. 2, 2014) and Gordon et al. (US 2010/0290307 A1; Nov. 18, 2010) as applied to claim 11 above, and further in view of Pedersen et al. (US 2004/0170693 A1; Sept. 2, 2004).
Regarding claim 12, as stated above, Yin teaches that the fat-soluble nutrient is vitamin A derivatives ([0013], [0015], See Exampels), but fails to teach that the derivative is vitamin A acetate or vitamin A palmitate. 
 Pedersen discloses the microencapsulation of active suctsances such as vitamins for the incorporation in food to improve their storage stability ([0002]). Pedersen further teaches that the vitamin can be vitamin A palmitate ([0084], [0088], [0091]). 
As Pedersen discloses that vitamin A palmitate is known in the art to be microencapsulated, it would have been obvious to have the vitamin A of Yin be vitamin A palmitate as taught by Pedersen. This is a simple substitution of one known useful vitamin for another in the art of microencapsulation and would have been obvious to use vitamin A palmitate depending on the desired properties and characteristics of the microcapsule and/or the food product to which it is incorporated in. 




Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791